Exhibit 99.1 NOTICE OF REDEMPTION TO THE HOLDERS OF 7.50% SENIOR NOTES DUE 2034 OF UNITED STATES CELLULAR CORPORATION CUSIP NUMBER 911684 306 NOTICE IS HEREBY GIVEN, pursuant to the Indenture dated as of June 1, 2002 between United States Cellular Corporation, a Delaware corporation (the Company), and The Bank of New York Mellon Trust Company, N.A., formerly known as The Bank of New York Trust Company, N.A., as successor to BNY Midwest Trust Company (the Trustee), and the Fourth Supplemental Indenture thereto dated as of June 9, 2004 (collectively the Indenture), as follows: (1) The Companys 7.50% Senior Notes due 2034 (the "Notes") are hereby called for redemption in whole. The CUSIP number of the Notes is 911684 306. (2) The date fixed for redemption is June 20, 2011 (the Redemption Date). Pursuant to the terms of the Indenture and the Notes, the Notes are redeemable at the option of the Company at any time on and after June 17, 2009. (3) Pursuant to the terms of the Indenture and the Notes, the Notes will be redeemed at a redemption price equal to 100% of the principal amount redeemed plus accrued and unpaid interest to the Redemption Date (the Redemption Price). (4) Payment of the Redemption Price will be made, upon presentation and surrender of the Notes, at the office of the following Paying Agent of the Company: The Bank of New York Mellon 111 Sanders Creek Parkway East Syracuse, New York 13057 Attn: Corporate Trust Operations (5) The final regularly scheduled interest payment will be made on June 15, 2011. Interest accrued from June 15, 2011 to the Redemption Date will be paid as specified in this notice, and from and after said date interest will cease to accrue. (6) All of the $330 million aggregate principal amount of outstanding Notes are to be redeemed, representing 13,200,000 units at $25.00 face value per unit. (7) Neither the Company nor the Trustee shall be responsible for the accuracy of the CUSIP number either as printed on the Notes or as set forth in this Notice of Redemption. The CUSIP number set forth above is included solely for the convenience of the holders of the Notes. (8) Prior to or on the Redemption Date, the Company shall deposit with the Paying Agent money sufficient to pay the Redemption Price of all Notes to be redeemed. The redemption of the Notes is subject to the receipt of the aggregate Redemption Price by the Paying Agent on or before the Redemption Date and this notice shall be of no effect unless such moneys are so received on or before such date (9) Withholding of 28% of gross redemption proceeds of any payment made within the United States may be required unless the Paying Agent has the correct taxpayer identification number (social security or employer identification number) or certificate of exemption from back-up withholding from the payee. If necessary, please furnish a properly completed Form W-9 or exemption certificate or equivalent when presenting your Notes. (10) Capitalized terms used but not otherwise defined herein are used as defined in the Indenture. UNITED STATES CELLULAR CORPORATION Dated: May 19, 2011
